Citation Nr: 0406025	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1982 to December 
1985 and from January to May 1991, and periods of active duty 
for training (ACDUTRA) from May 1994 to August 1995.

This appeal arises from a February 2000 rating action that 
denied service connection for residuals of a left shoulder 
injury.  A Notice of Disagreement was received in March 2000, 
and a Statement of the Case (SOC) was issued in April 2000.  
A Substantive Appeal was received in June 2000, wherein the 
veteran requested a hearing before a hearing officer at the 
RO.  By letter of September 2000, the RO notified the veteran 
of a hearing that had been scheduled for him at the RO for a 
date in October.  The veteran failed to report for the 
hearing.  A Supplemental SOC (SSOC) was issued in May 2002.

In October 2002, the Board of Veterans' Appeals (Board) 
determined that further evidentiary development was warranted 
in this case, and undertook such development pursuant to 
38 C.F.R. § 19.9 (2002).  The Board notified the appellant 
and his representative of the additional development in 
February 2003.

In July 2003, the Board remanded this case to the RO for due 
process development in accordance with the decision of the 
U.S. Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  A SSOC was issued in October 2003, 
wherein the RO continued the denial of service connection for 
residuals of a left shoulder injury.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.



2.	The evidence shows a left shoulder injury during ACDUTRA 
in 1995, and persuasive, uncontradicted VA medical 
opinion providing a medical nexus between such inservice 
injury and current left shoulder impingement syndrome 
with degenerative changes.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
shoulder injury are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 3.159, 
3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.          § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).



For the reasons expressed below, and in view of the Board's 
grant of service connection for residuals of a left shoulder 
injury-the full benefit sought on appeal, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim has been accomplished.

II.  Background

A review of the service medical records discloses that the 
upper extremities were normal on enlistment and separation 
examinations of September 1982 and April 1985, respectively, 
and on May 1990 examination for reserve service.

During ACDUTRA in mid-February 1995, the veteran was seen 
with complaints of left shoulder pain with movement and 
palpation following an injury while playing basketball.  He 
was seen again the next day with complaints of numbness in 
the radial distribution of the left hand and pain in the left 
deltoid area.  On examination, he could not abduct the 
shoulder secondary to pain.  There was tenderness over the 
deltoid area and acromioclavicular joint, and numbness in the 
radial distribution of the left hand.  X-rays were negative 
for fracture.  The assessment was left deltoid contusion and 
left radial anesthesia.  In late February, the veteran 
continued to complain of numbness in the left arm and 
fingers, and the assessment was continued radiculopathy.  In 
July, he complained of bilateral shoulder pain.

On post-service VA examinations of December 1996, the veteran 
gave a history of shoulder pain since an inservice injury in 
the 1990's.  Current examination of the shoulders revealed 
mild positive impingement signs.  There was full range of 
motion and no evidence of instability.  There was good 
strength in abduction and internal and external rotation.  
The impressions included mild bilateral shoulder impingement 
syndrome.   

February 2000 VA X-rays of both shoulders revealed 
degenerative changes at the acromioclavicular joint of each 
shoulder.  March 2000 VA X-rays of the left shoulder revealed 
mild degenerative change of the acromioclavicular joint.

On March 2001 VA orthopedic examination, the veteran 
complained of left arm pain and numbness.  The examiner's 
review of the claims file revealed medical records of a left 
shoulder injury in 1995 while playing basketball, and 
reference to a stinger-type injury with left upper extremity 
paresthesias that lasted for several days and resolved with 
conservative therapy.  A December 1996 VA examination also 
made reference to this left shoulder injury with the 
possibility of shoulder impingement.  Current examination of 
the left shoulder revealed positive signs of impingement and 
myofascial tenderness, particularly in the left trapezial 
area, without radiation down the arm.  X-rays revealed no 
significant arthritic changes, malalignment, or fracture 
injury.

On November 2001 VA orthopedic examination, the veteran gave 
a history of an inservice left shoulder injury while playing 
basketball wherein he had significant anterior shoulder pain 
with inability to raise his arm over his head without pain, 
and numbness in fingers of the left hand.  Current 
examination of the left shoulder revealed a positive cross 
adduction test, tenderness to palpation of the 
acromioclavicular joint, and full rotation, with no 
apprehension or increased laxity.  The assessments included 
acromioclavicular symptoms, possible acromioclavicular 
separation with possible mild degenerative changes.  
Subsequent left shoulder       X-rays revealed minimal 
degenerative change of the acromioclavicular joint.

In a March 2003 statement, a service comrade who was the 
veteran's squad leader stated that she witnessed the 
veteran's left shoulder injury while playing basketball in 
1995.  She stated that she saw another player run into the 
veteran's left shoulder, after which the veteran fell to the 
floor.  The veteran reportedly stated at the time that his 
left shoulder and arm were numb.  The service comrade stated 
that she personally took the veteran for medical evaluation 
and recalled that X-rays showed that he had a fluid build-up 
in the left shoulder joint.    

In a March 2003 statement, the veteran's wife recalled that 
he had complained of left shoulder pain since military 
service in 1995.

On October 2003 VA orthopedic examination, the examiner 
reviewed the claims file, which showed evidence of an 
inservice contusion to the veteran's left shoulder while 
playing basketball.  The veteran reported dislocating the 
shoulder at that time and undergoing a reduction by a medic.  
Current examination revealed tenderness to palpation of the 
left acromioclavicular joint.  There were positive Hawkins 
and Neer signs.  A cross-over test was negative.  Based on 
his review of the claims file and the veteran's history, the 
examiner commented that the veteran had no injury to his left 
shoulder prior to the inservice injury.  The assessment was 
signs and symptoms suggestive of impingement syndrome, which 
the examiner felt could certainly be due to degenerative 
changes that occur after a dislocation.  Therefore, the 
doctor opined that the veteran's current left shoulder 
symptomatology was likely a result of the injury he sustained 
in service.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from residuals 
of a left shoulder injury that occurred while playing 
basketball during ACDUTRA in 1995.

The Board finds that the record supports a grant of direct 
service connection for residuals of a left shoulder injury.  
The service medical records for the veteran's period of 
ACDUTRA document a left shoulder injury in 1995.  The post-
service evidence documents VA X-ray evidence of degenerative 
changes of the left shoulder, and an October 2003 VA 
physician's opinion linking current evidence of left shoulder 
impingement syndrome to the injury he sustained in service.  
The VA medical opinion, based upon both examination of the 
veteran and consideration of his documented medical history, 
is both competent and probative evidence on the nexus 
question.  The Board also notes that there is no contrary 
medical evidence or opinion of record.   

For all the foregoing reasons, the Board finds that service 
connection for residuals of a left shoulder injury is 
warranted.


ORDER

Service connection for residuals of a left shoulder injury is 
granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



